DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
•	This action is in reply to the amendments filed on 12/17/2021.
•	Claims 1, 9, and 17 have been amended and are hereby entered.
•	Claims 5, 8, and 13 have been canceled.
•	Claims 1-4, 6-7, 9-12, and 14-20 are currently pending and have been examined. 
•	This action is made FINAL.

Response to Arguments
Applicant’s arguments filed December 17, 2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to 35 USC § 103 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on pages 12-13, that the prior art of record does not teach claim element (1), “determining that the first resource authentication code matches the second resource authentication code; electronically receiving one or more additional authentication credentials from the user at the second time; validating the one or more additional authentication credentials, wherein validating further comprises verifying an identity of the user; and executing the resource distribution request based on at least determining that the first resource authentication code matches the second resource authentication code and verifying the identity of the user,”  the Examiner respectfully disagrees.  The Applicant further argues, on page 13, that none of the cited references teach or suggest the concept of requiring additional authentication credentials after determining that the first resource authentication code and the authentication resource code match.  The argument is not persuasive.  As discussed in the 103 rejection below, Shetty teaches determining that the first resource authentication code matches the second resource authentication code, and executing the resource distribution request based on the determining, at least at para. 44-45, disclosing that the application server determines that the first and second temporary keys are each valid and associated with the same session ID and device ID, then based on the determination, the application server can authenticate the voice-activated device and can include delivering the enterprise content to the user device by the application server.  
Applicant further argues, on page 13, that Kelly does not teach or suggest requiring additional authentication credentials after determining that the first resource authentication code and the second resource authentication code match.  As an initial matter, this argument is not persuasive because is not commensurate in scope with the claim because it is not claimed in the instant application.  The claims do not require electronically receiving additional authentication credentials after determining that the first resource code matches the second resource code.  For example, the claims do not recite that the “electronically receiving the one or more additional authentication credentials” step is responsive to
Furthermore, as discussed in the 103 rejection below, Kelly teaches the limitation of electronically receive one or more additional authentication credentials from the user at the second time; validate the one or more additional authentication credentials, wherein validating further comprises verifying an identity of the user; and executing the resource distribution request based on at least verifying the identity of the user at least at [0161], disclosing that a user interacting with the dispenser can scan a barcode with a barcode scanner of the dispenser; and the dispensing system may be able to read a facial scan or a license plate of a vehicle of the user for identification, and other biometrics may be obtained for identification purposes or cross-referenced with other identification methods.  And at least at [0178], disclosing that the drive-thru operations of the system may use some of the same physical architecture as is used in store but in different ways, and it may have additional devices, for example, the external drive-thru may have a combination of license plate scanners that may identify a customer as they approach the restaurant and drive-thru and another set of scanners when they pick-up their food at a dispenser.  The system of Kelly therefore is capable of receiving a credential of a user at a second time, for example after the user has placed an order and is at the dispenser scanning their barcode, and the system of Kelly is capable of validating the user via an additional authentication credential, such as a facial scan or scanning a license plate of a vehicle of a user, and providing the resource to the user based on the verification of the identification of the user. 
The cited art of record therefore teaches claim element (1).
Regarding Applicant’s arguments on page 13, that the cited art of record does not teach claim element (2), “determining that the first resource authentication code matches the second resource authentication code,” the Examiner respectfully disagrees.  As discussed in the 103 
Applicant further argues, on page 13, Shetty merely discloses determining that the keys are valid.  The argument is not persuasive.  Shetty at [0044] discloses “At stage 265, the application server can determine that the first and second temporary keys are each valid and associated with the same session ID and device ID. The application server can determine the validity of the keys by, for example, confirming that neither of the keys have expired based on the temporary time period assigned to each. The application server can also compare the stored entries, such as the two example rows shown above, to confirm that the session IDs and device IDs match.”  The cited art of record therefore teaches this limitation.
For the reasons above, Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210279756 (“Alanis”) in view of US 20210119802 A1 (“Shetty”), in further view of US 20160110716 A1 (“Sharifi”), and in further view of US 20180122022 A1 (“Kelly”).
Regarding claim 1, Alanis discloses a system for authentication decision engine for real-time resource transfer, the system comprising: 
at least one non-transitory storage device; and at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to (Dynamic Income Optimization System 20 of Fig. 1.  A computer may serve as the dynamic income optimization system and may include a processor and memory.  See at least [0135]-[0136] and FIG. 21, Computer 200.): 
electronically receive, from a computing device associated with a user, a resource distribution request at a first time (The user may input a service provider to receive service from (e.g., select a restaurant to receive service from) and the customer computing device may transmit the input to the dynamic income optimization system.  See at least [0096], [0114]-[016] ; 
generate a notification on a computing device associated with a resource distribution source, wherein the notification comprises information associated with the resource distribution request (Dynamic Income Optimization system transmits a voucher notification to the service provider computing device of the selected service provider, wherein the voucher notification identifies the customer name and the selected time or time period during which the selected price discount is applicable to the rendering of the selected offered services.  See at least [0098] and FIG. 5A, operation 6.  A computer may serve as the service provider computing device and may include a processor and memory.  See at least [0135]-[0136] and FIG. 21, Computer 200.  See at least FIG. 1, Service Provider Computing Device in network communication with Dynamic Income Optimization System.); 
generate a first resource authentication code based on at least the resource distribution request (The dynamic income optimization system may generate a voucher code and send the voucher code to the customer computing device.  See at least [0097] and FIG. 5A, Operation 5.); 
transmit control signals configured to cause the computing device associated with the user to display the first resource authentication code to the user (A graphical user ;  
wherein the first resource authentication code is generated in response to receiving the resource distribution request at the first time (Dynamic Income Optimization system transmits a voucher notification to the service provider computing device of the selected service provider, wherein the voucher notification identifies the customer name and the selected time or time period during which the selected price discount is applicable to the rendering of the selected offered services.  See at least [0098] and FIG. 5A, operation 6.  The dynamic income optimization system may generate a voucher code and send the voucher code to the customer computing device.  See at least [0097] and FIG. 5A, Operation 5.);
transmit control signals configured to cause the computing device associated with the resource distribution source to display the first resource authentication code to the resource distribution source (A voucher notification is transmitted from the dynamic income optimization system to the service provider computing device.  The voucher notification identifiers the voucher code.  See at least [0118] and FIG. 10, Graphical User Interface 100 of the Service Provider Computing Device.); and 
initiate an execution of the resource distribution request at a second time (The dynamic income optimization system may send the voucher to the customer computing device.  See at least [0097] and FIG. 5A, Operation 5.  The customer will eventually obtain services, for example by ordering services, from the service provider and redeem the voucher by submitting at least the prepayment code to the service provider. See at least [0147] and [0100].  The Examiner interprets the dynamic income optimization system sending the voucher to the customer for the 

While Alanis discloses generating a first resource authentication code, Alanis does not expressly disclose dynamically generating a first resource authentication code; dynamically generate a second resource authentication code based on at least the resource distribution request.  Furthermore, while Alanis discloses the first resource authentication code is generated in response to receiving the resource distribution request at the first time, Alanis does not expressly disclose the first resource authentication code and the second resource authentication code are generated simultaneously.  Furthermore, while Alanis discloses displaying the resource authentication code to the resource distribution source, Alanis does not expressly disclose displaying the second resource authentication code to the resource distribution source.  Furthermore, while Alanis discloses initiating an execution of the resource distribution request at a second time, Alanis does not expressly disclose wherein initiating further comprises: initiating an authentication request to receive the first resource authentication code from the computing device of the user; electronically receiving the first authentication code from the computing device of the resource distribution source, wherein the first authentication code was transmitted to the resource distribution source by the computing device of the user at the second time in response to the authentication request; determining that the first resource authentication code matches the second resource authentication code; electronically receive one or more additional authentication credentials from the user at the second time; validate the one or more additional authentication credentials, wherein validating further comprises verifying an identity of the user; and executing the resource distribution request based on at least determining that the first resource authentication code matches the second resource authentication code and verifying the identity of the user.

However, Shetty discloses dynamically generating a first resource authentication code (The Application server can send a first key to the User Device.  See at least [0036] and FIG. 2, step 225.  The first key is provided by the Application server.  See at least [0025].  The user device may display the first key.  See at least [0038]. The Examiner interprets the first key as a first resource authentication code.  And the Examiner interprets the Application Server providing and sending the first key to the user device as dynamically generating a first resource authentication code.);
dynamically generate a second resource authentication code based on at least the resource distribution request; displaying the second resource authentication code to the resource distribution source (The application server can provide a second temporary key to the voice-activated device. For example, the application server can generate the second temporary key.  See at least [0041].  The voice-activated device may output the second key by displaying the key on a display.  See at least [0042].  See at least FIG. 2, step 245 in which the Application Server provides the Second Key to the Voice-Activated Device.   The Examiner interprets the second key as the second resource authentication code.  And the Examiner interprets the voice-activated device as the resource distribution source.);
wherein initiating further comprises: electronically receiving the first authentication code from the computing device of the resource distribution source (The voice-activated key , 
wherein the first authentication code was transmitted to the resource distribution source by the computing device of the user at the second time in response to the authentication request (The first key was transmitted from the user device to the voice-activated device.  See at least [0037]-[0038] and FIG. 2, step 230-235.); 
determining that the first resource authentication code matches the second resource authentication code (The application server can determine that the first and second temporary keys are each valid and associated with the same session ID and device ID.  See at least [0044] and FIG. 2, step 265. The application server can then compare the mappings for the first and second temporary keys to ensure that the device IDs and session IDs match, and if so, authenticate the voice-activated device.  See at least [0012].  See also FIG. 1, steps 160-170.); and 
executing the resource distribution request based on at least determining that the first resource authentication code matches the second resource authentication code (The application server can determine that the first and second temporary keys are each valid and associated with the same session ID and device ID.  Based on the determination, the application server can authenticate the voice-activated device and can include delivering the enterprise content to the user device by the application server.  See at least [0044]-[0045] and FIG. 2, steps 265-270.  Authentication request may be a request to access enterprise data.  See at least [0031] and [0045].  The Examiner interprets delivering requested data as executing the resource distribution request.).
From the teaching of Shetty, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Alanis by dynamically generating the resource authentication code of Alanis, and by dynamically generating a second resource authentication code, as taught by Shetty, and to modify Alanis by the displaying of Alanis displaying the second resource authentication code of Shetty, and to modify the initiating of the execution of the resource distribution request Alanis to further include receiving the first authentication code, which was transmitted to the resource distribution source by the computing device of the user, from the computing device of the resource distribution source, as taught by Shetty, and to executing the resource distribution request based on at least determining that the first resource authentication code matches the second resource authentication code, as taught by Shetty, in order to improve efficiency of authentication for accessing data (see Shetty at least at [0002]-[0005]), and to improve data and protect resources from unauthorized access (see Shetty at least at [0058]).

While Alanis discloses the first resource authentication code is generated in response to receiving the resource distribution request at the first time, Alanis does not expressly disclose the first resource authentication code and the second resource authentication code are generated simultaneously.  Furthermore, while Alanis discloses initiating an execution of the resource distribution request at a second time, Alanis does not expressly disclose wherein initiating further comprises: initiating an authentication request to receive the first resource authentication code from the computing device of the user; electronically receive one or more additional authentication credentials from the user at the second time; validate the one or more additional authentication credentials, wherein validating further comprises verifying an identity of the user; and executing the resource distribution request based on at least verifying the identity of the user.

However, Sharifi discloses the first resource authentication code and the second resource authentication code are generated simultaneously (In order for the authentication process to be performed by the merchant, the one-time password token and the credit card reader may need to be synchronized such that both devices display the same one-time password at the same time. Thus, the credit card reader and the one-time password token may be configured to utilize the same mathematical algorithm at the same time interval to generate the same one-time password.  See at least [0050].).
From the teaching of Sharifi, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Alanis to generate the first and second code simultaneously at the first time, as taught by Sharifi, in order to improve security of financial transactions and to reduce financial loss for the merchant and his/her customers (see Sharifi at least at [0002]).

While Alanis discloses initiating an execution of the resource distribution request at a second time, Alanis does not expressly disclose wherein initiating further comprises: initiating an authentication request to receive the first resource authentication code from the computing device of the user; electronically receive one or more additional authentication credentials from the user at the second time; validate the one or more additional authentication credentials, wherein validating further comprises verifying an identity of the user; and executing the resource distribution request based on at least verifying the identity of the user.

However, Kelly discloses wherein initiating further comprises: initiating an authentication request to receive the first resource authentication code from the computing device of the user (The barcode may be electronically provided to a smart device of the user.  See at least [0145].  See also [0197].  Once the user has finished selecting their desired order and arrives at any point-of-sale or drive-thru kiosk, the user then presents the unique barcode or unique identifier within the application to a scanning system.  See at least [0052].  The Examiner interprets sending the user mobile device the unique barcode or unique identifier as initiating an authentication request to receive the first resource authentication code from the computing device of the user.);
electronically receive one or more additional authentication credentials from the user at the second time; validate the one or more additional authentication credentials, wherein validating further comprises verifying an identity of the user; and executing the resource distribution request based on at least verifying the identity of the user (As the user interacts with the dispenser they may provide information about themselves by scanning their barcode with a barcode scanner of the dispenser. In some other examples, the dispensing system may also be able to read a facial scan or license plate on a vehicle of the user for identification. Other biometrics may be obtained for identification purposes or cross-referenced with other identification methods.  See at least [0161]. The drive-thru operations of the system may use some of the same physical architecture as is used in store but in different ways, and it may have additional devices. For example, the external drive-thru may have a combination of license plate .

From the teaching of Kelly, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the initiating of Alanis to initiate the authentication request taught by Kelly, and to modify Alanis to electronically receive one or more additional authentication credentials from the user at the second time and to validate the one or more additional authentication credentials by verifying an identity of the user to performing initiating of the execution of the resource distribution request of Alanis based on at least verifying the identity of the user, using the technique taught by Kelly in order to improve accuracy and effectiveness of resource distribution (see Kelly at least at [0108]), and in order to enhance security of resource distribution (see Kelly at least at [0166]).

Claim 9 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale.

Claim 17 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale.

Claims 2-3, 10-11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Alanis in view of Shetty, in further view of Sharifi, in further view of Kelly, and in further view of US 20150186869 A1 (“Winters”).
Regarding claim 2, the combination of Alanis, Shetty, Sharifi, and Kelly disclose the limitations of claim 1, as discussed above, and Alanis further discloses establish a first communication link with a geolocation device associated with the computing device associated with the user (The dynamic optimization system may present a graphical user interface for displaying on a customer computing device which utilizes customer’s current location to display service providers within a distance from the customer’s current location.  See at least [0114] and FIG. 7.  The customer computing device may include include a short-range wireless transceiver, a wireless local area network transceiver (“Wi-Fi transceiver”), a mobile communication transceiver for communication with a cellular communication network, and a global positioning system (GPS) transceiver.). 

While Alanis discloses establishing a link with a geolocation device associated with the computing device associated with the user, Alanis does not expressly disclose continuously receive, via the first communication link, electronic signals communicating a geolocation of the user; and transmit control signals configured to cause the computing device of the resource distribution source to display the geolocation of the user, wherein transmitting further comprises continuously updating the geolocation of the user.

However, Winters discloses continuously receive, via the first communication link, electronic signals communicating a geolocation of the user; transmit control signals configured to cause the computing device of the resource distribution source to display the geolocation of the user, wherein transmitting further comprises continuously updating the geolocation of the user (Displaying an indication of a particular customer's location to a 
From the teaching of Winters, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Alanis by displaying the location of the user and continuously updating the location of the user, as taught by Winters, in order to improve delivery of orders and enabling a plurality of sourcing options (see Winters at least at [0289]), and in order to allow a merchant to use other merchant's inventories to fulfill high speed delivery orders, spread the availability of high speed delivery, to minimize the costs of enabling high speed delivery by reducing the need to maintain inventories for delivery on hand or held by all merchants in all locations, and to increase revenue to brick and mortar locations by allowing them to benefit from their proximity to customers when those customer place high speed delivery orders away from the store locations (see Winters at least at [0305]).

Regarding claim 3, the combination of Alanis, Shetty, Sharifi, Kelly, and Winters discloses the limitations of claim 2, as discussed above, and Winters further discloses establish a second communication link with a geolocation device associated with the computing device associated with the resource distribution source; continuously receive, via the second communication link, electronic signals communicating a geolocation of the resource distribution source (In some embodiments, a location of a merchant device may be used by a service to determine a delivery zone associated with the merchant. For example, a food truck or other merchant that may have a mobile store front may desire to provide delivery services for some distance around the merchant location. A mobile device may move along with the location (e.g., as an employee moves the location). In some embodiments, a mobile application may report gps coordinates to a service.  Users that access a website to see merchants that deliver to a location may be shown information identifying the adjusted delivery area. In some embodiments, a user may be sent a notice if a favorite or desired merchant moves into a delivery range of the user. See at least [0062]-[0064].  See also [0104] and [0198].); 
determine that the geolocation of the user and the geolocation of the resource distribution source are within a predetermined distance; and initiate the execution of the resource distribution request based on at least determining that the geolocation of the user and the geolocation of the resource distribution source are within the predetermined distance (An order may be transmitted in response to a customer being a distance from home, reaching their work, and so on. Any location and/or distance of a customer from a location may be used as a triggering mechanism for order placement. Similarly any location and/or distance from a location of a merchant may be used as a trigger for order placement. For example, an order may be triggered when a merchant is 2 miles from a customer.  See at least [0089].).
From the teaching of Winters, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Alanis to establish a second communication link and to continuously receive via the second communication link electronic signals communicating 

Claim 10 has similar limitations found in claim 2 above, and therefore is rejected by the same art and rationale.

Claim 11 has similar limitations found in claim 3 above, and therefore is rejected by the same art and rationale.

Claim 18 has similar limitations found in claim 2 above, and therefore is rejected by the same art and rationale.

Claim 19 has similar limitations found in claim 3 above, and therefore is rejected by the same art and rationale.

Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alanis in view of Shetty, in further view of Sharifi, in further view of Kelly, and in further view of US 20190006037 A1 (“Jacobs”).
Regarding claim 4, the combination of Alanis, Shetty, Sharifi, and Kelly disclose the limitations of claim 1, as discussed above, and Alanis further discloses electronically receive, via the computing device associated with the resource distribution source, an indication that the computing device associated with the user has transmitted the first resource authentication code to the computing device associated with the resource distribution source (The dynamic optimization system may receive an invoice from the service provider computing.  See at least [0106] and FIG. 5C, Operation 11.  The dynamic income optimization system may eventually validate a service provider's invoice based in part on whether the invoice includes the prepayment code associated with the voucher. Since the only way for the service provider to have obtained the prepayment code is from the customer at the time of rendering services associated with the voucher, an invoice from the service provider that include the prepayment code in association with the customer name may be sufficient proof that the service provider has provided the selected services.  See at least [0098].  Customer computing device submitting voucher to Service Providing Computing Device.  See at least [0101] and FIG. 5B, Operation 10.  The Examiner interprets the invoice as an indication that the computing device associated with the user has transmitted the first resource authentication code to the computing device associated with the resource distribution source.).

While Alanis discloses receiving transmitting the first resource authentication code to the computing device associated with the resource distribution source, Alanis does not expressly disclose wherein the first resource authentication code is transmitted using near field communication.

However, Jacobs discloses wherein the first resource authentication code is transmitted using near field communication (Verification is performed prior to releasing the prescription in the container to the customer. At the customer data entry unit in the pick-up counter, a customer enters a customer or prescription identifier for a prescription order at the customer data entry unit. In this embodiment, the customer's identity is verified in addition to verifying the requested prescription was retrieved from the filled prescription holding area. In one embodiment, the customer enters a customer or prescription identifier using a key pad. In other embodiments, the customer provides the prescription identifier using a magnetic stripe reader, a bar code scanner or a Near Field Communication (NFC)/Radio Frequency Identification (RFID) scanner.  See at least [0037].  The prescription identifier may include a reference number of the prescription filled in the container, customer information, such as a customer's name, address, date of birth, personal identification number (PIN), code of a customer loyalty card, driver's license number, credit card number, or other identifying information.  See at least [0023].  The Examiner interprets the prescription identifier as the first resource authentication code.).
From the teaching of Jacobs, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the transmitting of Alanis to use near field 

Claim 12 has similar limitations found in claim 4 above, and therefore is rejected by the same art and rationale.

Claim 20 has similar limitations found in claim 4 above, and therefore is rejected by the same art and rationale.

Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Alanis in view of Shetty, in further view of Sharifi, in further view of Kelly, and in further view of US 20160012411 A1 (“Kursun”).
Regarding claim 6, the combination of Alanis, Shetty, Sharifi, and Kelly discloses the limitations of claim 1, as discussed above.  Alanis does not expressly disclose determine a quantity of resources associated with the resource distribution request; determine a distribution level associated with the resource distribution source, wherein the distribution level comprises an amount of resources the resource distribution source is authorized to transfer to the user each time; determine that the quantity of resources associated with the resource distribution request is less than the distribution level associated with the resource distribution source; and initiate the execution of the resource distribution request at the second time based on at least determining that the quantity of resources associated with the resource distribution request is less than the distribution level associated with the resource distribution source

However, Kursun discloses determine a quantity of resources associated with the resource distribution request; determine a distribution level associated with the resource distribution source, wherein the distribution level comprises an amount of resources the resource distribution source is authorized to transfer to the user each time; determine that the quantity of resources associated with the resource distribution request is less than the distribution level associated with the resource distribution source; and initiate the execution of the resource distribution request at the second time based on at least determining that the quantity of resources associated with the resource distribution request is less than the distribution level associated with the resource distribution source (A user may submit a request for a mobile banking resource, such as a Mobile ATM or an ATM Taxi.  The user may submit his or her location or may specify a location to meet the mobile banking resource. The user may also request a specific time (e.g., now, as soon as possible, 3 hours from now, 5:00 PM, etc.).  See at least [00063].  The financial institution may determine what resources are available to complete the request. For example, a status of the branch locations, fixed ATMs, Mobile ATMs, and ATM Taxis may be retrieved, along with the resources and/or funds available in the mobile units.  An appropriate mobile banking resource may be dispatched to the requested location. The user may be sent a message informing the user of the dispatch, and may be provided with real-time (or close to real-time) information regarding the location of the mobile banking resource, the expected arrival time, etc.  See at least [0067]-[0068].  The user may complete his or her transaction, and may exit or leave the mobile banking resource.  See at least [0082].  See also FIG. 2, steps 205-250.  Transaction requests may be received using streaming data, and may include real-time transaction requests that require branch/ATM, and 
From the teaching of Kursun, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Alanis by initiating the execution of the resource distribution request at the second time based on at least determining that the quantity of resources associated with the resource distribution request is less than the distribution level associated with the resource distribution source as taught by Kursun, in order to maximize efficiency of transactions and resource distribution (see Kursun at least at [0095]), and in order to reduce the central control and any associated bottleneck in the system of queued transactions (see Kursun at least at [0145]).

Regarding claim 7, the combination of Alanis, Shetty, Sharifi, Kelly, and Kursun disclose the limitations of claim 6, as discussed above, and Kursun further discloses determine that the quantity of resources associated with the resource distribution request is greater than the distribution level associated with the resource distribution source; and determine an alternate resource distribution source, wherein the quantity of resources associated with the resource distribution request is less than the distribution level associated with the alternate resource distribution source (The financial institution may determine what resources are available to complete the request. For example, a status of the branch locations, fixed ATMs, Mobile ATMs, and ATM Taxis may be retrieved, along with the resources and/or funds available in the mobile units.  An appropriate mobile banking resource may be dispatched to the requested 
From the teaching of Kursun, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Alanis to determine an alternate resource distribution source, wherein the quantity of resources associated with the resource distribution request is less than the distribution level associated with the alternate resource distribution source, as taught by Kursun, in order to maximize efficiency of transactions and resource distribution (see Kursun at least at [0095]), and in order to reduce the central control and any associated bottleneck in the system of queued transactions (see Kursun at least at [0145]).

Claim 14 has similar limitations found in claim 6 above, and therefore is rejected by the same art and rationale.

Claim 15 has similar limitations found in claim 7 above, and therefore is rejected by the same art and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160171592 A1 (“Pugh”) discloses a system and method for identifying customers with ordered items at a retail enterprise may associate in a database each of a plurality of departments within a brick-and-mortar outlet with a different identification code, and also one of a plurality of customer codes identifying a customer with an order code identifying an order placed by the customer for an item to be delivered thereto by one of the departments.  
US 20200023764 A1 (“Keiser”) discloses systems and methods for providing portable containers for users of vehicle services. In an embodiment, a method includes associating a portable container with a user. The method also includes providing a plurality of storage areas disposed about a geographic area. The plurality of storage areas are configured to temporarily store the portable container. The method also includes receiving a request to pick up the portable container from one of the plurality of storage areas. In addition, the method includes delivering, by way of a vehicle service, the portable container to a user location, a specified location, a different storage area of the plurality of storage areas, or a carrier vehicle.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/R.E.Z./Examiner, Art Unit 3694   

                                                                                                                                                                                                     /ELDA G MILEF/Primary Examiner, Art Unit 3694